Title: [May 1786]
From: Adams, John Quincy
To: 



      Monday May 1st. 1786.
      
      
       We recite this Week again to Mr. Jennison. This is a young man: indeed much too young, (as are all the Tutors,) for the Place he occupies. Before he took his second degree, which was last Commencement, he was chosen a Tutor, of mathematics, in which he betray’d his Ignorance often. In hearing the Sophimores recite in Geography, he had occasion to speak, of the alteration of the Style by Pope Gregory. But instead of giving them an account of the fact, and the reasons, for which it was done; he only said (very wittily) I don’t know how it happened, but there have been eleven days knocked in the head. Several other Instances equally absurd are told of him. Last fall, he changed departments with Mr. Reed, and took up the Greek. His own Class, the Freshmen, were the first that laugh’d at him in that: for he gave one of them the word γυνη to parse, it was said right, but he was corrected by the Tutor, who said the genitive Case was της γυνης. He has improved since that, but still makes frequent mistakes. It is certainly wrong that the Tutors should so often be changed, and be so young as they are. It would be better to chuse a person immediately after he has taken his degree, than as they do: because, when a youth leaves College, he is obliged to turn his attention to other Studies, and forgets a great deal, of what he studied at College: whereas when he has lately graduated, he has all fresh in his mind. The Dr. affects a great deal of popularity in his Class, and with the help of the late disagreement between the Classes he has pretty well succeeded; but he does not seem to care, what the other Classes think of him.
      
      

      2d.
      
      
       Our Tutor, gave us this morning, a most extraordinary, construction of a passage in Homer. Abbot 1st. was beginning to construe, the 181st. line of the 6th Book. 
         
          πρόσθε λέων, ο̈πισθεν δὲ δράκων, μέσση δέ χίμαιρα
         
         He said, a Lion, before, but the Dr. corrected him, by saying it meant superior to a Lion; Abbot immediately took the hint, and made it, superior to a Lion, inferior to a Dragon, and equal to a wild boar. I confess I should never have had an Idea, of giving such a Translation of this passage, though it always appeared to me a plain, easy one. I was pretty confident too, that comparative adjectives, governed a genitive; but now it is plain that it is no matter what case, a word is in and with this manner, it is much easier to read the ancient authors; because, you may render, any Latin or Greek word, by any English one you chuse.
      
      
      
       
        
   
   “In front a lion, and behind a serpent, and in the midst middle a she-goat,” a description of a Chimaera, a triple-bodied monster (The Iliad of Homer, Done into English Prose, transl. Andrew Lang and others, London, 1925, p. 116).


       
      
      

      3d.
      
      
       Wednesday, and Monday, are our two busiest days in the Week. Every minute is employ’d. This morning at 6. We went into Prayers after which we immediately recited. This took us till 7 ¼. At 7 ½ we breakfasted, at 10, we had a Lecture on Divinity from Mr. Wigglesworth. It was upon the Wisdom of all God’s actions, and justifying those parts of Scripture which some, have reproached, as contrary to Justice. At 11. we had a Philosophical Lecture, from Mr. Williams, upon the mechanical Powers, and particularly, the Lever, and the Pulley. At 12 ½ Dinner. At 3. an Astronomical public Lecture upon the planet Mercury, a very circumstancial, account of all its transits over the Suns Disk, since the first discovery of it by Kepler, to this day May 3d. 1786. when it will again pass the disk of the Sun, the 15th. Time since its first Discovery. Unfortunately it will pass in the Night so that it cannot be observed in this Country. Mr. Williams told us of all its different periods which are 6 or 7. from 3 years to more than 260. In the Course of this Century, it will pass twice more, in 1789, and in 1799.
       At 4. again we recited, and at 5, attended prayers again, after which there are no more exercises for this day, but we are obliged in the evening to Prepare our recitation for to-morrow morning. This I think is quite sufficient employment for one day, but the last three days in the week we have very little to do. Thursdays and Saturdays, reciting only in the morning, and Fridays, a Philosophical Lecture.
       4th. A Cart came this day from Braintree, and brought us some things. We had after Prayers a Class meeting, about making a present to our Tutor. It is customary at the end of the freshman year to make a present to the Tutor of the Class: but it has been delay’d by ours to the present Time, and many would still delay it, and lay it wholly aside. The Custom, I think is a bad, one, because, it creates partialities in a Tutor, because it increases the distinction between the wealthy, and the poor Scholars, because it makes the Tutor in some measure dependent upon his Class, and because to many that Subscribe it is a considerable expence but the Salaries of the Tutors, being so low, 
        
         and it having been for many years an universal custom, I am sorry to see our Class so behind hand, and several, who could well afford it, and have really subscribed, meanly endeavouring, to put off the matter from Quarter to Quarter, till they leave College. Bridge, was chosen moderator, and it was finally voted that those who chose to give any thing, should deliver it to Kendall, on or before the 20th of this month: and another Class meeting was appointed for the 22d. to consider how the money should be laid out: the meeting was then dissolved.
      
      

      4th.
      
      
       No reciting this morning, on account of the last Nights Class meeting. This is a privelege, that all the Classes, and joy, and I am told there have been in our Class fellows, so lazy, and so foolish, as to call a Class meeting merely for that Purpose.
       I went to Boston this morning, with Leonard White. Sauntered about Town; almost all the forenoon. Dined at My Uncle Smith’s. In returning, Leonard, and I, were all the Time, disputing, upon Love, and Matrimony. Upon the whole, his System, is the best I believe, though, it might be carried to extremes, that would be very hurtful.
       I saw to day in the News Papers, of a duel fought between Mr. Curson, (who is mentioned: p: 115) and a Mr. Burling, in which the former was kill’d. The Circumstances, that caused it, were not honourable, to the Person, that fell, and if ever a duel, was justifiable, it is surely, in such a case as this.
      
      
       
        
   
   Thus in MS; probably an inadvertence for “enjoy.”


       
       
        
   
   JQA had met Samuel Curson, a New York merchant, on 21 July 1785. Burling, from Baltimore, accused Curson of injuring his family, and pursued him to the West Indies, London, and finally back to New York, where he challenged Curson to a duel. Curson agreed to meet him, but refused to fire because he claimed he had done Burling no injury. After an exchange of words, Burling killed him (Massachusetts Centinel, 3 May).


       
      
      

      5th.
      
      
       We had, this morning, a Philosophical Lecture, from Mr. Williams, in which he concluded the Subject of the mechanical powers. This is not so entertaining a subject, as some others but it is a very important one as all the instruments that mankind make use of: of what kind so ever, are upon the principle, of one or more of these Powers. There was a Lecture, at the meeting house in the afternoon; I did not attend: but went, and stay’d at Williams’s till about 4 o’clock. Kendall, got quite high. We went to his Chamber with him. I made tea for the Club in the Evening. They stay’d with me, till about 9 o’clock. A number of the Seniors too, got very high this afternoon.
      
      

      6th.
      
      
       Recited in Doddridge’s Lectures on divinity. This is an attempt to refute mathematically all the objections, that have been raised against the Christian religion, and the Bible in general; I wish we studied some other book instead of that. A day or two since, Mr. Hale, the Tutor in metaphysics, gave us out a forensic question, to dispute upon, Tuesday, the 16th. of this Month. I employ’d almost all this afternoon, in writing mine, yet have not written, 3 pages full. We have now Stormy weather.
      
      

      7th.
      
      
       Sacrament day. Mr. Hilliard, preach’d in the morning from 1st. of Corinthians. I. 30. But of him are ye, in Christ Jesus, who of God, is made unto us, wisdom, and righteousness, and sanctification and redemption. I do not remember all his arguments; What I did remember, was not so pleasing to me, as his afternoon, discourse, which was from Acts. XI. 26. And the disciples, were called Christians, first in Antioch. This was, I thought, a very good one; he recommended to his hearers, to consider themselves, as Christians and not particularly belonging to any sect. He introduced, very properly, an excellent passage from Scripture, against Schisms. I: Cor: III. 4,5. For while one saith, I am of Paul, and another I am of Apollos, are ye not carnal? Who then is Paul; and who is Apollos, but ministers, by whom ye believed, even as the Lord gave to every man? His argument was, if a particular attachment, to such men as Paul, and Apollos, was reproved in the Scriptures, how much then must particular sects at this day, or enthusiasm for the opinions of men, much inferior to Paul or Apollos, be displeasing to God.
      
      

      8th.
      
      
       We recite this week in Terence, and Caesar to Mr. James. This is the tutor of the oldest standing in College. He is very well ac­quainted with the branch he has undertaken, and Persons, that are not Students, say that he is much of a Gentleman. But it seems almost to be a maxim among the Governors of the College, to treat the Students pretty much like brute Beasts. There is an important air, and a haughty look, that, every Person, belonging to the government, (Mr. Williams excepted) assumes, which indeed it is hard for me to submit to. But it may be of use to me, as it mortifies my Vanity, and if any thing, in the world, can teach me humility, it will be, to see myself subjected to the commands of a Person, that I must despise.
       Mr. James is also accused of having many Partialities, and carrying them to very great length and moreover, that those partialities do not arise from any superior talents or Virtues, in the Student, but from closer, and more interested motives. There are some in our Class with whom, he has been peculiarly severe, and some he has shown more favour, than any Tutor ought to show to a Student. I wish not his favour, as he might prize it too high, and I fear not his Severity, which he can never display, if I do my Duty. Mr. Williams, gave us a mathematical Lecture at 9. Still on Surveying. About two thirds, of the Class are behind hand, and the rest are obliged to wait for them till they come up.
      
      

      9th.
      
      
       We had this afternoon a public Lecture upon Divinity. It is a pretty common Custom among the Students, to take their books into the Chapel, and whilst these Lectures are going on they study their next Lessons; those indeed, that do this, are some of the good Scholars of the Class, for there are many, that do not look, into a book, more than once a Quarter, before they go in to recite. Lovell, was punish’d this morning, for carrying to the recitation an English Terence. Was he to punish all, that do so, about 2/3 of each Class would be fined. I was not at reciting this morning, because, the prayer Bell did not wake me. This is only the second Time, that it has happened to me this Quarter, and I hope, I shall soon be so used to early rising, as to be up every morning, a little after five. I find my Time flies away here, as fast as any where. Being engaged now in a multiplicity of Studies, I cannot make, a very rapid progress in any branch. Latin, Greek, Mathematics, natural Philosophy, and Metaphysics, are enough to fill any ones hands at one Time, and I have calculated, that about 6 hours every day are taken up in Prayers, recitings, Lectures &c. which are not to be consider’d, as studies. But mathematics and natural Philosophy, are studies so agreeable, that the Time I devote to them, seems a time of relaxation.
      
      
       
        
   
   Public lectures were open to the entire college; private lectures, which JQA mentions in later entries, were given to selected classes.


       
      
      

      10th.
      
      
       We finished the Andria of Terence this morning. The Class began it last Feby. I went through it at Haverhill in 3 Evenings, however it must be said, here they Study it only 1 week in 4, and that week, only 4 mornings, but even in that way, it has taken 12 lessons to go through this one play. At 11. we had a Lecture from Mr. Williams, upon hydrostatics. He keeps exceeding close to Gravesande’s. Definitions, experiments; nearly all the same. We recite afternoons, the Latin Week, in Caesar, but I have had nothing to say this Week: the Class is so numerous, that he, cannot hear more than one half of them recite at once, and so he takes turns. Mr. I. Smith and Dr. Welch, were here in the afternoon. There was a Concert, by a number of Performers from Boston; Several of the Ladies and Gentlemen, of the Town were present, as well, as many of the Students, but I did not attend. Bigelow, a Senior came, and spent an hour after the Concert. He told me, that his mother, went to school to my father, about 30 years ago.
      
      
       
        
   
   Timothy Bigelow’s mother was Anna Andrews Bigelow, the only daughter and heir of Samuel Andrews of Worcester (Chart, “Pedigree of Lawrence,” NEHGR,New England Historical and Genealogical Register. 10:facing 297 [Oct. 1856]). JA had taught school in Worcester while reading law with James Putnam thirty years before.


       
      
      

      11th.
      
      
       There has been no reciting this day. Cranch, went to Boston, in the morning, and will not probably return this Night. I have been employ’d almost all day in writing off, Mr. Williams’s yesterday Lecture; perhaps I spend too much time, at this, but I think it may be of considerable advantage, for the Study of S’Gravesande’s; and the whole must be over before the 21st. of June; on that day, the Seniors leave the College. It is Customary, for every Class, as soon as they commence Seniors to choose, among themselves, a person to deliver a Valedictory Oration on the 21st. of June. But by the Intrigues of several of the present Seniors, who wanted to have it, and saw no prospect of obtaining it, the Class, had delay’d hitherto, choosing any one, and it was thought there would be None; but they had this afternoon a Class meeting upon the Subject, and at length chose Fowle, to deliver a Valedictory Poem. The President was inform’d of it by a Committee, who also told him it was the unanimous desire of the Class, that Fowle, might, have another Poem, as a Part, for Commencement. He answered that he approbated their Choice, and would consider upon the other matter.
       Was Part of the Evening at Waldo’s chamber.
      
      

      12th. Friday.
      
      
       We had a Lecture, this day from Mr. Williams upon Hydraulics. Studied Algebra, in the morning; as I have determined to do, a couple of hours every friday, and Saturday morning. Cranch came back to day; he stay’d to hear the Concert, which was given last Night. The musical Society, took it into their heads to Serenade, the Tutors, and a number of the gentlemen, belonging to the Town; they were out till 3 o’clock in the morning.
      
      

      13th.
      
      
       No reciting, this morning: was employ’d all day in mathematical Studies, of which I begin to grow exceeding fond. After dinner, I had Bridge, Kendall, Little and Sever about an hour at my Chamber. Bridge, and Little are two of the best Scholars in our Class, and moreover very clever fellows. Sever has a strong natural genious, and genuine Wit. But his morals are loose, and he is not by any means fond of studying.
      
      

      14th.
      
      
       Mr. Thatcher of Boston preached in the forenoon from John XX: 13. And they say unto her, Woman, why weepest thou? She saith unto them, Because they have taken away my Lord, and I know not where they have laid him, and in the afternoon, from Ephesians V and 11. And have no fellowship, with the unfruitful works of darkness, but rather, reprove them. This is the best Orator, that I have seen in the Pulpit for a long time—and he has a fine Voice; his Composition is good, but nothing very extraordinary; the excellent manner in which he reads it, sets it off to great advantage. There were some expressions, particularly, in the forenoon Sermon, which I thought favoured too much of Conceit. Such for Instance, was his deducing, a long discourse upon atheism, from the expression they have taken away my Lord. Indeed he appeared to be very anxious about infidelity, and libertinism, all day, and finished his afternoon Sermon, with an address to the debauched infidel, whosoever he was.
      
      

      15th.
      
      
       We recite this week to Mr. Hale, in Locke. This is upon the whole, the most unpopular Tutor in College. He is hated even by his own Class. He is reputed to be, very ill natured, and severe in his Punishments. He proposes leaving College, at Commencement, and I believe, there is not an individual among the Students, who is not very well pleased with it. One of my Class Mates, said the other day, “I do not believe it yet, it is too good news to be true.” Such are the Sentiments of all the Students with Respect to him.
      
      

      16th.
      
      
       We had this morning, a forensic dispute, upon the Question, Whether the immortality of the human Soul be probable from natural Reason. My Inclination coincided, with my duty, and I read the following piece in the affirmative.
       
        
         
          “That there is in Man, an interior Power, far different, and vastly superior, to that possess’d by any other being, of the animal Creation, no one I believe will deny to be highly probable from natural Reason. Indeed, it is so obvious, and there are such continual proofs of it, that all Nations seem to consider it as a moral certainty, rather than a probability. Our bodies we have in common, with every other being of the animal Creation, and like them we are subjected to pain, disorders, and to final dissolution by Death. It is therefore natural to Conclude, that the faculty, which we alone possess, and which raises the vast distinction between man, and all other animals, is totally independent of the body; and if so, I know not of one reason, why we should suppose, it began with the body, or that it will end with it. The Soul it is true, while it is in Connection, with the Body, has no natural proof of its own immortality. But the supreme Being, in all whose works, an infinite wisdom, is display’d, when he saw that it was best to leave the Soul, thus in Suspense, at the same time has made, all its hopes, all its desires to centre in immortality. We know of no animal in the Creation (man excepted) that has if I may so express myself an Idea of Immortality; man himself neither expects nor wishes, that his body might remain forever; there are indeed frequent instances of his being so weary of it, as to become himself, the willing instrument of its destruction. But, is there a man in Nature, who if he had it in his power, would annihilate his own Soul, unless a consciousness of its crimes, had joined the idea of eternal damnation, to that of eternal existence. For what Reason, can we suppose this abhorrence of a dissolution, and this fond desire for immortality has been implanted in the Soul, if there is no foundation for them?
          Perhaps some one may say; if a man had nothing but natural Reason, to assist him in this Enquiry, he would not know, where to draw the line of distinction. There is perhaps a complete gradation of genius from a Newton, to the meanest insect in Creation; where then shall, we stop, or shall we also, grant immortality to the beasts? I answer, that I see not the necessity of this although I confess it will be difficult to distinguish aright. But would it not equally puzzle, the most skilful geometrician, to ascertain the limits between an angle, and a right Line. For although we can make an Angle, verging as near as we please, to a right line, yet a right Line never can be an angle. No two things can be more distinct, than these, yet no one knows where one begins, or where the other ends.
          But the most convincing proof of the probability, natural Reason affords, that the human Soul is immortal, is the opinion, of those nations, which having never been favoured with the blessings of a divine Revelation, could have no other standard. The Greeks and Romans, undoubtedly, generally believed in the Soul’s immortality: almost all the authors extant in these two Languages, are fully perswaded of it. It may be said, that the opinion of a few, writers, does not in any Country form that of the whole Nation, and that the greatest parts of the Greeks, and Romans, might believe the contrary. Supposing this to be the Case, must we not confess, that men whose Reason was enlightened, and cultivated, were more proper judges of what is proba­ble, than the common herd of mankind, who derive but little advantage, from the Soul, that is given them. But these men, were universally admired; their writings were sought for with the utmost eagerness. Homer and Virgil were considered as Oracles, and in many Places, they went so far even as to deify the Greek Poet. They do not raise a doubt concerning the immortality of the Soul: one book of the Odyssey, and one of the AEneid, are founded entirely upon this belief: there is no reason to think, that, when their Countrymen, consulted those Poems as Oracles, they excluded the nth. book of the Odyssey, or the 6th. of the AEneid.
          But this perswasion of an eternal future State, is not confined to the Greeks, and Romans: if we look among Nations where Reason had made, but little progress, we shall still find the same belief. The northern parts of Europe, were unknown to the Greeks, and to the Romans in the days of their Republic; they had a System of Religion, and gods peculiar to themselves. As they were continually at War, their delight was, to slaughter their fellow creatures, and they believed that after death, their Souls would enjoy an eternal happiness, in drinking the blood of their enemies, from their skulls. Even at this Day, in the west India islands, the enslaved African, bending under the weight of oppression, and scourged by the rod of tyranny, sighs for the Day, when Death, shall put a period to his woes, and his Soul again return to be happy in his native Country.
          But to mention all the Nations that believe in the Soul’s immortality from natural Reason, would be to enumerate, almost every People, that is or has been known on Earth. Happy the People, who to confirm this Opinion, have been favoured, with a Revelation from above.”
         
        
       
       At 11 o’clock, when the Bell rung for Mr. Williams’s Lecture, several had not read their Parts. Angier and Mason who had done theirs, went and requested leave to retire, and attend the Philosophical Lecture. He flatly denied them; probably, merely for the sake of showing his tyrannical Power. The Class shew how much they were out of humour, by shuffling with their feet, and when he had kept us there about a Quarter of an hour; and at length dismiss’d us. If Mr. Williams had not waited all that Time for us, we must infallibly have lost a great part of as Important a Lecture, as we have yet had upon Pneumatics. After commons as Hale, was going through the alley, an universal hiss, was heard from the juniors. This is almost the only way, that the Students here have, to keep the Tutors within any bounds. With all their pedantic despotism, they affect Popularity, and I believe the fear of hissing, or shuffling often prevents them from being so arbitrary as they would otherwise be. I receiv’d this afternoon Letters from Europe, as late as March 20th.
      
      
       
        
   
   Questions, varying in quality and interest, were assigned to Adams throughout his junior and senior years by the tutor of logic, metaphysics, and politics (John Hale and, later, Jonathan Burr), who expected his students to write a short essay for delivery in the chapel during the one week each month they studied with the tutor.


       
       
        
   
   Tutor John Hale.


       
       
        
   
   AA to JQA, 20 March, and probably JA to JQA, 19 March (Adams Papers); any other “European” letters remain unidentified.


       
      
      

      17th.
      
      
       I never was so impatient in my Life, as I am now for other Letters from Europe. Leonard White, went to Boston in the morning, but did not bring back any Letters. Was employ’d great part of the Day in writing off yesterdays Lecture.
      
      
       
        
   
   JQA’s curiosity was aroused after Billy Cranch had received “a hint of a certain Circumstance” in a letter from his mother the previous day, the same day JQA had received AA’s letter containing no mention of AA2’s impending marriage to WSS (JQA to AA, 15–19 May, Adams Papers). The matter was cleared up the following day when JQA received letters of an earlier date from AA and AA2.


       
      
      

      18th.
      
      
       This morning I received two very long Letters from my Mamma, and Sister; at length the whole mystery is revealed, and explain’d. We had from Mr. Williams a Lecture of an hour and an half, with which he finished the Subject of air.
      
      
       
        
   
   One of these letters was AA to JQA, 16 Feb. (Adams Papers), in which he was informed of AA2’s engagement. AA2’s letter “No. 11,” which concluded on 15 Feb. and in which JQA learned on the first page “in the most delicate, manner possible... of the Connection,” has not been found (JQA to AA, 15–19 May, Adams Papers; JQA to AA2, 18 May – 17 June, AA2, Jour. and Corr.,Journal and Correspondence of Miss Adams, Daughter of John Adams,... edited by Her Daughter [Caroline Amelia (Smith) de Windt], New York and London, 1841-[1849]; 3 vols. [3]:112–120).


       
      
      

      19th.
      
      
       I was informed, that Captain  will sail to-morrow for Europe; went to Mr. Reed, and requested to be excused from reciting to-morrow morning, in order to write, to my friends. Studied Algebra, and wrote off part of the Lecture. Sullivan a Senior Sophister, spent an hour with me, in the afternoon. The Class are in the greatest anxiety, and Suspense, concerning the Parts, which are expected to be given out, every hour.
      
      
       
        
   
   Left blank in MS.


       
      
      

      20th.
      
      
       Cranch went to Boston this day, and brought me back, another large packet from my Sister, inclosing a Poem written, by Coll. Humphreys, on the happiness of America, addressed to the Citizens of the States. There is a great brilliancy of Imagination, I think display’d in it, and he is somewhat poetical, in describing the happiness, that reigns in this Country; but the poem I take to be a very fine one.
       I wrote to my Mamma, and Sister this morning.
      
      
       
        
   
   Probably AA2 to JQA, 9–27 Feb. (Adams Papers), and 25–27 Feb. (AA2, Jour. and Corr.,Journal and Correspondence of Miss Adams, Daughter of John Adams,... edited by Her Daughter [Caroline Amelia (Smith) de Windt], New York and London, 1841-[1849]; 3 vols. [3]:120–127). The copy of David Humphreys’ A Poem, On the Happiness of America; Addressed to the Citizens ofthe United States, London, 1786, has not been found in the Adams Papers or Adams libraries.


       
       
        
   
   Probably JQA to AA, 15–19 May (Adams Papers), and JQA to AA2, 18 May – 17 June (AA2, Jour. and Corr.,Journal and Correspondence of Miss Adams, Daughter of John Adams,... edited by Her Daughter [Caroline Amelia (Smith) de Windt], New York and London, 1841-[1849]; 3 vols. [3]:112–120). JQA was deeply moved by the news of his sister’s forthcoming marriage, and heartily concurred with AA in the “Contrast” between WSS and Royall Tyler. Smith “enjoys a Reputation, which has always commanded my Respect,” JQA wrote to AA, and “I wish henceforth to esteem him as a friend, and cherish him as a brother, as Circumstances have prevented me, from enjoying a personal acquaintance with him, his connection, with a Sister, as dear to me, as my Life, and the Opinion of my Parents, will stand in lieu of it. Will you be so kind,” he continued, “as to remember me affectionately to him?”


       
      
      

      21st.
      
      
       We had to day a Doctor Haven, from Portsmouth to preach; to day: he took his text from Psalm XXIII. 1. The Lord is my shepherd, I shall not want: in the forenoon, and in the afternoon, from I Corinthians. I: 18. For the preaching of the Cross is to them that perish; foolishness: but unto us which are saved it is the power of God. I did not by any means like him so well, as I did Mr. Thatcher last Week. He is neither an extraordinary writer, nor speaker. ’Tis said he is an humble imitator of the famous Whitfield; which does not by any means raise my opinion of him. He talk’d a good deal about shepherds; and the Cross, and those that perish &c. but I heard nothing very edifying to me, in the whole day.
      
      
      
       
        
   
   Samuel Haven, minister of the South Congregational Church of Portsmouth, N.H., 1752–1806 (Sibley-Shipton, Harvard Graduates,John Langdon Sibley and Clifford K. Shipton, Biographical Sketches of Graduates of Harvard University in Cambridge, Massachusetts, Cambridge and Boston, 1873- . 12:382–390).


       
       
        
   
   George Whitefield, the English evangelical missionary and New Light apostle, who made several trips to America between 1738 and 1769 during the Great Awakening. JQA shared the views of Whitefield that his father had expressed as an undergraduate. Compare JA, Earliest Diary,The Earliest Diary of John Adams, ed. L. H. Butterfield and others, Cambridge, 1966. p. 33.


       
      
      

      22d.
      
      
       We recite this week to our own Tutor Mr. Reed, in Gravesande’s experimental Philosophy. This gentleman, is not much more Popular, than the rest of the Tutors; he is said to be prejudiced, and very vindictive. He is liked in general by the Class, however; and this may be a Reason why I have not heard, as much said against him, as against the others. We had a Class meeting, this evening about making him a Present: but there had been scarcely anything collected; and it was determined, that it should be put off till next Quarter, and I suppose the Class will go on in this manner, having two or three Class meetings every Quarter, and finally do nothing. We endeavoured to get the Class to recite, to morrow morning, and a number have agreed they would.
      
      

      23d.
      
      
       We could not recite this morning, because Mr. Reed, was not in at prayers. This morning a number of the Seniors were sent for, by the President, to go to his House at 8 o’clock. They went, and the parts were distributed thus. Thompson+ English Oration A:M: Champlin Latin Oration A:M: Fowle and Gardner 2d. each a Poem. Blake English and Andrews+ 1st. Latin Oration’s P.M. Harris, Dwight+, Hubbard×, and Parker+ a Conference, Bigelow and Crosby+, Lowell and Taylor, Loring and Sullivan Forensics. Lincoln and Warland, a Greek dialogue, Bradford, Norton, Simpkins+, and Wyeth, Respondents in Syllogistics, and all the rest opponents to the same. These Syllogistics, are very much despised by the scholars, and no attention seems to be paid to them by the Company at Commencement. The scholars in general think that the Government, in giving them those Parts write on their foreheads DUNCE in capital Letters. Notwithstanding this some of the most learned men, in the Country, had syllogistics, when they graduated here. The good Parts, as they are called, are more numerous this year, than they ever have been. Before this there has been only one English, and one Latin Oration, and no Poems. It is a doubt, whether they intend, to establish this as a Precedent or whether it is only a distinguished favour, to the present Class who pretend to be the best Class for learning, and genius that ever graduated here. It is said, that the Parts have been exceedingly well distributed; and all the College, are pleased. There is only one person, who is said to have a part he did not deserve×, and one or two are mentioned, as deserving others than Syllogistics. However that may be, the syllogists all got together this Evening, and drank, till not one of them could stand strait, or was sensible of what he did. A little after 9 they sallied out, and for a Quarter of an hour made such a noise, as might be heard, at a mile distant. I was then up in Freeman’s chamber, upon a certain affair, he was informing me of. The Tutors went out, and after a short time, perswaded them to disperse. Mr. Reed had two squares of his Windows broke.
      
      
       
        
   
   Thomas W. Thompson, with whom JQA was to study law in Newburyport the following year, was later a New Hampshire lawyer, U.S. representative, 1805–1807, and senator, 1814–1817 (Biog. Dir. Cong.Biographical Directory of the American Congress, 1774-1949, Washington, 1950.). The names with plus signs, which were placed above the names in the MS, were all members of the A.B. Club (entry for 29 May, below).


       
       
        
   
   Probably “profess” (OEDThe Oxford English Dictionary, Oxford, 1933; 12 vols, and supplement.).


       
       
        
   
   Dudley Hubbard.


       
      
      

      24th.
      
      
       It is feared that some bad consequences, will ensue, from the high-go, of the Syllogists last evening. Borland, it seems, was the most active of them all; he collar’d Mr. Reed, and threw an handful of gravel, in his Face, and was rather disrespectful to Mr. James; He went this morning to the former, to make an apology for his Conduct, but was told, it could not be received, as the matter was already laid before the Government. Thus those fellows play the Tyrants here; they have no regard, no allowances for youth, and Circumstances; they go out, when they are almost certain of being insulted, and then bring the scholar, for a crime of which he knew nothing, under public censure. They cannot with any face, say that a scholar ought to be so severely punished for depriving himself of his Senses. For there are here, in College persons, who have seen Mr. Reed, as much much intoxicated, as Borland was yesterday; and behaving quite as ill. But Compassion is too great a Virtue, ever to be admitted into the breast of a Tutor, here. It is supposed however that Borland’s punishment will not be very severe, because it requires an unanimous Vote among the Governors of the College to punish a Student, and they are said to be at such Variance one with the other, that they can very seldom all agree.
      
      
       
        
   
   Samuel Borland, son of John Borland, of Boston and Tory Row, Cambridge, the short-lived loyalist (d. 1775) (Edward Doubleday Harris, “The Vassalls of New England,” NEHGR,New England Historical and Genealogical Register. 17:120 [April 1863]; Paige, Hist. of Cambridge, Mass.,Lucius R. Paige, History of Cambridge, Massachusetts, 1630-1877. With a Genealogical Register, Boston and New York, 1877. Supplement and Index..., by Mary I. Goz- zaldi, Cambridge, 1930. p. 167–169).


       
      
      

      25th.
      
      
       Government met, and were assembled, almost all this day, to determine what Punishment to inflict upon Borland, he was informed of it in the evening, and the Class petitioned, that it might be mitigated; but probably without much success.
      
      

      26th.
      
      
       This morning after Prayers, Borland, was called out to read an humble Confession, signifying his repentance of his Conduct &c. The President read, the Votes of the Government; the affair was stated, and it was said, that Borland, had insulted in a flagrant manner, two of the Governors of the University, whereupon it was voted, that he read a Confession, and 2dly. that he be degraded to the bottom of his Class, and that he take his place there accordingly. The other Scholars, were warn’d by this example, not to run into such excesses, and to behave respectfully. I wanted I think neither of these warnings, but the event has warn’d me, to alter my Opinion concerning Reed; I thought him, the best of the Tutors, but now, I do not think he is a jot better than the Rest: Reed said, as I have heard that he should not have complained of any other scholar, but Borland, had always treated him disrespectfully. This makes the blame in the Tutor much greater, for it displays, a partiality, which every governor of the University ought to be free from.
      
      

      27th.
      
      
       No reciting this morning. I was employed all day in studying mathematics, which are the most pleasing to me, of any of our studies. Spent, a couple of hours at Bridge’s chamber after dinner. Rain in the Evening.
       
       
       
       
      
       

      28th.
      
      
       Parson Hilliard preach’d us a Sermon in the morning from Isaiah LIV. 14. In righteousness shalt thou be established; thou shalt be far from oppression; for thou shalt not fear, and from terror; for it shall not come near thee, and in the afternoon, from Galatians IV 27: For it is written, Rejoyce thou barren, that bearest not, break forth, and cry thou that travailest not; for the desolate hath many more children, than she which hath an husband. I have heard the substance of one Sermon, with a Variety of texts ever since I have been, here; it is with him, as with most of the preachers I have heard: there is one favourite point, (often self evident) which they labour, to prove, continually; and beyond which they seldom, have much to say.
      
      

      29th.
      
      
       We recite this week to Doctor Jennison, but he was not in this morning.
       Je fus ce soir a l’assemblée, d’une Societé, etablie, depuis deux ans, par quelques jeunes gens de la presente premiere Classe, qui voulaient se perfectionner, le stile, et se donner reciproquement des conseils vrais, et sinceres. Les assemblées ordinaires sont une fois dans trois semaines. Chacun y lit une piece de sa composition, et au bout de chaque phrase, les autres membres font des observations, et lui disent, ce qu’ils en pensent. Les membres de la premiere Classe sont, Andrews 1r. Crosby, Dwight, Parker, Simpkins, et Thompson, qui etait president de la Societé, l’année passée. Ils on quitté la Societé parcequ’ils s’en vont bientôt; Les membres de notre Classe sont, Abbot 2d. Bridge, Burge, Chandler 3me. Cranch, Fiske, Freeman, (president) Harris (qui a été admis, à la derniere assemblee en même terns que moi.) Little et Packard. Le President fit un discours, à l’occasion de son election, qui se fit à la derniere assemblée. Ensuite chaque membre lut sa piece; aprés quoi chacun reçut un sujet, pour la prochaine assemblée ordinaire. Enfin chacun se retira, sur les onze heures.
       Rain’d almost all day, we had a mathematical Lecture in the morning from Professor Williams.
      
      
      
       
        
   
   This is doubtless the A.B. Club, presumably a code for a secret name, which appears to have been a rival to the more famous Speaking Club, begun as early as 1770, of which JQA was not a member. Unlike the Speaking Club, the A.B. did not require its members to speak from memory, as JQA’s entry above indicates (Morison, Three Centuries of Harvard,Samuel Eliot Morison, Three Centuries of Harvard, 1636-1936, Cambridge, 1936. p. 138; MH-Ar: Speaking Club Records).


       
      
      

      30th.
      
      
       The weather cleared up, in the afternoon. A number of the Class have had leave to be absent till the end of the week, on account of Election day. My Cousin, set off, at about 4 afternoon to go on foot to Braintree, We had a Lecture from Mr. Wigglesworth at three.
      
      

      31st.
      
      
       Election day. This is a day of great festivity throughout the Country. The last Wednesday in May, is appointed, for declaring the choice, of the Governor, Lieutt. Governor &c. It is the only day in the year, in which the Student here is left at his Liberty to do whatever he pleases; and it is most frequently the Case, as it has been this day, that one Party is playing in the yard from 8 in the morning to prayer time in the afternoon: Most of the scholars however go out of Town, on this day. There is a custom among the scholars here, which some of the Classes follow, and others do not. It is choosing a governor and Lieutenant governor, for the Class. They commonly take some rich fellow, who can treat the Class now and then. The Seniors this morning, chose Champlin governor, and Lowell Lieutt. Governor. The Lieutenant Governor treated immediately and they chose their other officers. At commons, they all went into the Hall, in Procession, Thomas, who was appointed sheriff march’d at their head with a Paper cockade, in his hat, and brandishing a Cane, in his hand instead of a sword. He conducted the Governor and Lieutt. Governor to their seats, made his bow, and retired to the other table, for which Jackey Hale, punished him 4 shillings. However he performed his part so well, that the Spectators were much pleased and clap’d their hands. Hale happened to see Baron, the junior, clapping, and sent orders for him to go to him after commons. Baron, not happening to go before 2 o’clock was punished 5 shillings for impudence and 4 for disobedience, that is the way, these modest Tutors tyrannize over us. As there was a little noise in the Hall, Hale, struck the handle of his knife 3 times on the table, to still it, but instead of that, almost every knife in the Hall was struck on the table 3 Times. At last the Tutors rose, and as they were going out, about half a dozen fellows hiss’d them, they were enraged, turn’d round, and look’d as if they would devour, us. But they did not discover one Person; which made them look silly enough. When they turn’d their backs again, there was nothing but hissing, and groaning, and clapping hands, and stomping, heard in the Hall, till they got into the yard where, a few Potatoes were sent out to meet them. Hale was in such a fury, that I don’t doubt but in Imitation of Caligula, he wished, that the whole College, had but one head, and that he might chop it off with impunity. He sent for all the waiters after Dinner, and endeavoured to pump something out of them, but he could not succeed.
       This evening I happened to be about half an hour, in Company with Dr. Jennison, and if every thing is in Proportion to his small talk, he is as silly a Tutor, as I should ever wish to see. I smiled several Times this Evening, and it was not without difficulty, once or twice, that I restrain’d myself from laughing out.
      
      
       
        
   
   While at The Hague JQA had translated into French Suetonius’ account of the life of Caligula (16 April–22 July 1784, M/JQA/44, Adams Papers, Microfilms, Reel No. 239) and had made a rough, incomplete translation earlier (ca. 1783, same, Reel No. 240).


       
      
     